Citation Nr: 1334117	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-26 465	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for a kidney stone disorder, to include as secondary to service-connected diabetes mellitus, type II, posttraumatic stress disorder (PTSD), and chronic renal insufficiency.  

2.  Entitlement to service connection to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s). 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1969, including confirmed service in the Republic of Vietnam during the Vietnam Era. 

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDINGS OF FACT

In correspondence received in January 2012 and February 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw all issues on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a kidney stone disorder, to include as secondary to service-connected diabetes mellitus, type II, PTSD, and chronic renal insufficiency have been met.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to service connection to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal on both aforementioned issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement to service connection for a kidney stone disorder, to include as secondary to service-connected diabetes mellitus, type II, PTSD, and chronic renal insufficiency is dismissed.

The appeal on the claim of entitlement to service connection to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) is dismissed. 



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


